                          IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                       AUGUSTA DIVISION

JOHN HENRY DAWSON, JR.,                )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )                       CV 119-067
                                       )
JOHN M. PERKINS, Investigator, and      )
RICHMOND COUNTY SHERIFF OFFICE, )
                                       )
           Defendants.                  )
                                   _________

                                              ORDER
                                              _________

       Let a copy of this Report and Recommendation be served upon counsel for the

parties. Any party who objects to this Report and Recommendation or anything in it must

file, not later than September 30, 2019, written objections specifically identifying the

portions of the proposed findings and recommendation to which objection is made and the

specific basis for objection.1       The Clerk will submit this Report and Recommendation

together with any objections to Chief United States District Judge J. Randal Hall, on October

1, 2019. Failure to file specific objections within the specified time means that this Report

and Recommendation may become the opinion and order of the Court, Devine v. Prison

Health Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006), and may limit a party’s appellate

rights. Dupree v. Warden, 715 F.3d 1295, 1300 (11th Cir. 2013).

       Requests for extension of time to file objections to this Report and Recommendation



       1
           A copy of the objections must be served upon all other parties to the action.
shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 12th day of September, 2019, at Augusta, Georgia.




                                              2
